DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 66-71; Species A, claims 26, 27, and 48-50 in the reply filed on 29 July 2022 is acknowledged.
Claims 1-11, 29-47, 51-65, 72, and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17contains parenthesis, e.g. “(and/or hydrophobic block)”.  It is unclear whether the applicant intends these limitations to be a part of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-24 and 66-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Ring Shuttling Controls Macroscopic Motion in a Three-Dimensional Printed Polyrotaxane Monolith” Angew. Chem. Int. Ed. 2017, 5G, 4452-4457), as cited on the IDS.
Regarding claims 24 and 66-71; Lin et al. teaches a method of manufacturing a 3D structure comprising methacrylate F127 (PEO-PPO-PEO backbone; template molecule comprising an at least partially linear amphiphilic or hydrophilic polymer), 2,2-dimethoxy-2-phenylacetophenone, N-vinyl pyrrolidone, and alpha-cyclodextrin (reactive component) in an aqueous solution (solvent) [p4453, line1, para4-col2, para1].  

    PNG
    media_image1.png
    529
    620
    media_image1.png
    Greyscale

Lin et al. teaches cubic woodpile lattices with multiple orthogonal layers of parallel cylindrical filaments were fabricated layer by layer; after direct wiring, the lattice cubes were irradiated with UV light followed by washing to afford crosslinked monoliths (CM).  Lin et al. teaches the alpha-cyclodextrin rings are interconnected by hydrogen-bonding networks to from tubular arrays, which further aggregate to form hexagonal crystalline domains [p4454, col1, para2-col2, para1].  Lin et al. teaches disrupting the inter-ring hydrogen-bonding interactions using a solvent such as DMSO will dismantle the crystalline domains as well as the tubular arrays, where the α-CD rings will shuttle along the axles. After soaking the opaque CM lattice cube in DMSO for 24 hours, the 3D structure of the polyrotaxane monolith (PM) was deformed into a puddle of transparent DMSO-gel (Figure 3a). The significant structural deformation is a result of 1) the disassembly of tubular α-CD polyrotaxane arrays and polyrotaxane crystalline domains, thus decreasing the rigidity of the polyrotaxane network, 2) a subsequent swelling enabled by the free-shuttling α-CD rings, since disruption of inter-ring interactions allows DMSO to extensively solvate the rings and axles of the monolith, and 3) designed 3D structure with macroscopic void spaces. The disrupted α-CD ring interactions could be re-established rapidly [p4454, col2]. 

    PNG
    media_image2.png
    585
    631
    media_image2.png
    Greyscale

	Regarding claims 12-23; Lin et al. teaches employing Pluronic F127 (PEO-PPO-PEO triblock polymer), which is known to aggregate as micelles above its critical micelle concentration (cmc= 2.8μm) [p4453, col1, para2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Ring Shuttling Controls Macroscopic Motion in a Three-Dimensional Printed Polyrotaxane Monolith” Angew. Chem. Int. Ed. 2017, 5G, 4452-4457), as cited on the IDS, as applied to claim 66 above, and further in view of Sumerlin et al. (US Serial No. 2018/0273743).
Regarding claim 25; Lin et al. teaches an aqueous solvent, however fails to teach a solvent comprising a mixture of ethanol and water, or a mixture of ethanol, water, and tetrahydrofuran.  Sumerlin et al. teaches suitable materials for three dimensional printing, wherein radical polymerization comprises solvents, such as water, ethanol, and tetrahydrofuran [0045].  Lin et al. and Sumerlin et al. are analogous art because they are both concerned with the same field of endeavor, namely compositions suitable for 3D printing.  At the time of filing, a person of ordinary skill in the art, would have found it obvious to employ a solvent comprising water, ethanol and/or tetrahydrofuran, and mixtures thereof, in the process of radical polymerization in 3D printing, and would have been motivated to do so in order to control reaction rates and conditions, as suggested by Sumerlin et al. [0045].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  Furthermore, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  

Claim(s) 26-27 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Ring Shuttling Controls Macroscopic Motion in a Three-Dimensional Printed Polyrotaxane Monolith” Angew. Chem. Int. Ed. 2017, 5G, 4452-4457), as cited on the IDS, as applied to claim 66 above, and further in view of Chiappone et al. (“3D Printing PEG-Based Hybrid Nanocomposites Obtained by Sol-Gel Technique” ACS Appl. Mater. Interfaces 2016, 8, 8, 5627–5633), as cited on the IDS.
Regarding claims 26-27 and 48-49; Lin et al. fails to teach wherein the monomer is tetraethyl orthosilicate.  Chiappone et al. teaches a 3D printing hydrogel that is capable of contraction after 3D printing via polycondensation reaction [abs; p5628, col1, para3]  Chiappone et al. teaches employing tetraethyl orthosilicate (TEOS) in an acidic atmosphere [p5628, col1, para3].  Lin et al. and Chiappone et al. are analogous art because they are both concerned with the same field of endeavor, namely hydrogels suitable for use in three dimensional printing.  At the time of filing a person or ordinary skill in the art would have found it obvious to add TEOS, as taught by Chiappone et al., to the compositions of Lin et al., and would have been motivated to do so in order to achieve enhanced mechanical properties, as suggested by Chiappone et al. [abs].
Lin et al. and Chiappone et al. fail to explicitly teach a molar ratio of about 150:1.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize theGenerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Chiappone et al. teaches the formation of a hydrogel containing a hydrolysable organosilicate in an acidic humid atmosphere, employing 1 wt % HCl in water [p5628, col1, para6].  One of ordinary skill in the art would not have found motivation to substitute the HCl for acetic acid, nor to employ a 1:1 ratio with the template molecule.  Such a reconstruction of the claims would be based on impermissible hindsight.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767